

	

		II

		109th CONGRESS

		1st Session

		S. 1431

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. DeWine (for himself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  to provide loan forgiveness for attorneys who represent low-income families or

		  individuals involved in the family or domestic relations court

		  system.

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)Across the United States, family, juvenile,

			 and domestic relations courts experience shortages of qualified attorneys to

			 represent the interests of men, women, and children involved in the court

			 system.

			(2)The Constitution of the United States

			 provides that everyone charged with a crime is entitled to adequate

			 counsel.

			(3)In 1967, the Supreme Court held, for the

			 first time, that children were persons under the provisions of the 14th

			 amendment to the Constitution relating to due process and entitled to certain

			 constitutional rights.

			(4)In the case of In re Gault (387 U.S. 1)

			 (1967), the Supreme Court held that juveniles are entitled to notice of the

			 charges against them, legal counsel, questioning of witnesses, and protection

			 against self-incrimination in a hearing that could result in commitment to an

			 institution.

			(5)Studies have indicated that many juveniles

			 do not receive the due process protections to which they are entitled. More

			 importantly, they frequently do not receive effective assistance of legal

			 counsel.

			(6)Lawyers who represent juveniles often labor

			 under enormous caseloads with little training or support staff.

			(7)Public defenders who represent juveniles

			 have, on average, more than 500 cases per year, with more than 300 of those

			 cases being juvenile cases.

			(8)Public defenders often lack specialized

			 training in representing juveniles. Approximately one-half of public defender

			 offices do not even have a section devoted to juvenile delinquency practice in

			 their office training manuals.

			(9)Due to relatively low wages, there is a

			 nationwide shortage of family law attorneys willing to represent

			 juveniles.

			(10)The shortage of family law attorneys

			 results in a severe, disproportionate, and negative impact upon children,

			 impoverished parents, and victims of domestic violence.

			(11)Children involved in family court cases are

			 assigned attorneys to protect their interests. Adults are entitled to

			 representation by attorneys. The lack of available representation by family law

			 attorneys causes children to spend more time in foster care because cases are

			 adjourned or postponed due to lack of appropriate representation. Victims of

			 domestic violence seeking protection from their abusers often will remain in

			 the abusive situation, choose to represent themselves, or wait until an

			 attorney becomes available, all of which risk their personal safety.

			(12)In 1995, 3,100,000 children were reported

			 to child protection agencies as being abused or neglected, which is about

			 double the number reported in 1984. Of these, 996,000 children were confirmed

			 after investigation to be abused or neglected. A 1996 study by the Department

			 of Health and Human Services found that the number of children seriously

			 injured nearly quadrupled between 1986 and 1993 from 141,700 to 565,000.

			(13)As of 1995, year-end, about 494,000

			 children were in foster care, a considerable rise from the estimated 280,000

			 children in foster care at the end of 1986. Most of these children were in

			 foster care because of abuse, neglect, or abandonment by their parents. Many

			 are also placed in foster care due to a court order during a child protection

			 case.

			(14)Some estimates suggest that in 70 percent

			 of homes where there is domestic violence, there is also child abuse.

			(15)Children who witness domestic violence can

			 also develop posttraumatic stress disorder, low self-esteem, anxiety,

			 depression, eating disorders, and destructive behavior that can last through

			 adulthood, limiting an individual’s ability to achieve academically, socially,

			 and on the job. However, early intervention and education can help prevent

			 further danger to children.

			(16)Continued adjournment forces victims to

			 repeatedly confront their abusers in court. This not only increases the risk of

			 retribution, but also the chance that the victim will abandon the process

			 because of the burden.

			(17)Between 1984 and 1994 there was a 65

			 percent increase in domestic relations cases and a 59 percent increase in the

			 number of juvenile cases.

			(18)The caseload for child abuse in New York

			 State alone has increased by more than 300 percent between 1984 and

			 1988.

			(19)Judges in Chicago hear on average 1,700

			 delinquency cases per month, and in Los Angeles judges for juvenile cases have

			 about 10 minutes to devote to each case.

			2.PurposeThe purposes of this Act are—

			(1)to encourage attorneys to enter the field

			 of family law, juvenile law, or domestic relations law;

			(2)to increase the number of attorneys who

			 will represent low-income families and individuals, and who are trained and

			 educated in such field; and

			(3)to keep more highly trained family law,

			 juvenile law, and domestic relations attorneys in those fields of law for

			 longer periods of time.

			3.Loan

			 forgivenessPart B of title IV

			 of the Higher Education Act of 1965

			 (20 U.S.C.

			 1071 et seq.) is amended by inserting after section 428K

			 (20 U.S.C.

			 1078–11) the following:

			

				428L.Loan forgiveness

				for family law, juvenile law, and domestic relations attorneys who work in the

				defense of low-income families, individuals, or children

					(a)DefinitionsIn this section:

						(1)Eligible

				loanThe term eligible

				loan means a loan made, insured, or guaranteed under this part or part D

				(excluding loans made under section 428B or 428C, or comparable loans made

				under part D) for attendance at a law school.

						(2)Family law or

				domestic relations attorneyThe term family law or domestic

				relations attorney means an attorney who works in the field of family

				law or domestic relations, including juvenile justice, truancy, child abuse or

				neglect, adoption, domestic relations, child support, paternity, and other

				areas which fall under the field of family law or domestic relations law as

				determined by State law.

						(3)Highly

				qualified attorneyThe term

				highly qualified attorney means an attorney who has at least 2

				consecutive years of experience in the field of family or domestic relations

				law serving as a representative of low-income families or minors.

						(b)Demonstration

				program

						(1)In

				generalThe Secretary may

				carry out a demonstration program of assuming the obligation to repay eligible

				loans for any new borrower after the date of enactment of this section

				who—

							(A)obtains a Juris Doctorate (JD) and takes

				not less than 1 law school class in family law, juvenile law, domestic

				relations law, or a class that the Secretary finds equivalent to any such class

				pursuant to regulations prescribed by the Secretary; and

							(B)has worked full-time for a State or local

				government entity, or a nonprofit private entity, as a family law or domestic

				relations attorney on behalf of low-income individuals in the family or

				domestic relations court system for 2 consecutive years immediately preceding

				the year for which the determination was made.

							(2)Award

				basisLoan repayment under

				this section shall be on a first-come, first-served basis and subject to the

				availability of appropriations.

						(3)PriorityThe Secretary shall give priority in

				providing loan repayment under this section for a fiscal year to student

				borrowers who received loan repayment under this section for the preceding

				fiscal year.

						(c)Loan

				repayment

						(1)In

				generalFor each eligible

				individual selected for the demonstration program under subsection (b), the

				Secretary shall assume the obligation to repay—

							(A)after the third consecutive year of

				employment described in subparagraph (B) of subsection (b)(1), 20 percent of

				the total amount of all eligible loans;

							(B)after the fourth consecutive year of such

				employment, 30 percent of the total amount of all eligible loans; and

							(C)after the fifth consecutive year of such

				employment, 50 percent of the total amount of all eligible loans.

							(2)ConstructionNothing in this section shall be construed

				to authorize any refunding of any repayment of a loan made under this part or

				part D.

						(3)InterestIf a portion of a loan is repaid by the

				Secretary under this section for any year, the proportionate amount of interest

				on such loan that accrues for such year shall be repaid by the

				Secretary.

						(4)Ineligibility

				of national service award recipientsNo student borrower may, for the same

				service, receive a benefit under both this section and subtitle D of title I of

				the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.).

						(d)Repayment to

				eligible lendersThe

				Secretary shall pay to each eligible lender or holder for each fiscal year an

				amount equal to the aggregate amount of eligible loans which are subject to

				repayment pursuant to this section for such year.

					(e)Application for

				repayment

						(1)In

				generalEach eligible

				individual desiring loan repayment under this section shall submit a complete

				and accurate application to the Secretary at such time, in such manner, and

				containing such information as the Secretary may require.

						(2)ConditionsAn eligible individual may apply for loan

				repayment under this section after completing each year of qualifying

				employment. The borrower shall receive forbearance while engaged in qualifying

				employment unless the borrower is in deferment while so engaged.

						(f)Evaluation

						(1)In

				generalThe Secretary shall

				conduct, by grant or contract, an independent national evaluation of the impact

				of the demonstration program assisted under this section on the field of family

				and domestic relations law.

						(2)Competitive

				basisThe grant or contract

				described in this subsection shall be awarded on a competitive basis.

						(3)ContentsThe evaluation described in this subsection

				shall determine whether the loan forgiveness program assisted under this

				section—

							(A)has increased the number of highly

				qualified attorneys;

							(B)has contributed to increased time on the

				job for family law or domestic relations attorneys, as measured by—

								(i)the length of time family law or domestic

				relations attorneys receiving loan forgiveness under this section have worked

				in the family law or domestic relations field; and

								(ii)the length of time family law or domestic

				relations attorneys continue to work in such field after the attorneys meet the

				requirements for loan forgiveness under this section;

								(C)has increased the experience and the

				quality of family law or domestic relations attorneys; and

							(D)has contributed to better family outcomes,

				as determined after consultation with the Secretary of Health and Human

				Services and the Attorney General.

							(4)Interim and

				final evaluation reportsThe

				Secretary shall prepare and submit to the President and Congress such interim

				reports regarding the evaluation described in this section as the Secretary

				determines appropriate, and shall prepare and submit a final report regarding

				the evaluation by September 30, 2010.

						(g)RegulationsThe Secretary is authorized to prescribe

				such regulations as may be necessary to carry out the provisions of this

				section.

					(h)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section $20,000,000 for fiscal

				year 2006, and such sums as are necessary for each of the 4 succeeding fiscal

				years.

					.

		

